DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0327742 to Collins et al. in view of US 10,620,377 to Burckel et al.

Collins discloses a two substrate photonic circuit with waveguides on both sides, but fails to explicitly disclose alignment features.
Burckel discloses in the abstract and figures 1-4, a photonic system with alignment protrusion features (220a, 220n) that mate with a corresponding depression (210a, 210n). Burckel also discloses bonding balls (320).
It would have been obvious to one having ordinary skill in the art to add alignment protrusions and balls taught by Burkel in Collins to properly position and prevent a misalignment of two substrate surfaces.
Claims 2-6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0327742 to Collins et al. in view of US 10,620,377 to Burckel et al. and further in view of US 2020/0132934 to Sutherland.
Collins in view of Burckel disclose the invention as claimed except for alignment features perpendicular to the substrate surfaces (ie. Alignment occurs when the two surfaces move laterally against one another). Again, it is noted that such lateral alignment structures are common in multiple arts.
Sutherland discloses such lateral alignment between two mated alignment features (600; figure 6A and corresponding angled feature 516; figure 8A). 
It would have been obvious to one having ordinary skill in the art to change the shape of an alignment feature as taught by Sutherland in Collins in view of Burckel to facilitate alignment between two flat surfaces. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2017/0244216 (figures 2-5).
US 2013/0084039 (figure 10). 
US 2017/0360018 (figure 4). 
US 6,118,075 (52, 54; figure 4). 
US 2016/0231521 (220, 220’; figure 2E). 
US 2006/0208455 (14, 50; figure 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883